Citation Nr: 1106923	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded by the Board in January 2010 and September 
2010.

In October 2009, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge.  A transcript of this 
proceeding is associated with the claims file.

The Board notes that its September 2010 remand included the 
issues of entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD), and skin disability.  Subsequently, a December 2010 
Appeals Management Center (AMC) decision granted entitlement to 
service connection for PTSD and malignant and non malignant skin 
lesions.  Thus, the issues of entitlement to service connection 
for an acquired psychiatric disability and skin disability are 
not currently in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), bronchitis, 
and hiatal hernia were raised by the Veteran's December 
2010 statement, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for GERD.  Regrettably, the record as it currently stands is 
inadequate for the purpose of rendering a fully informed 
decision.

Subsequent to the Board's September 2010 remand, the Veteran 
completed a form (VA Form 21-4142) for authorizing VA to obtain 
certain medical records on his behalf, which was received by VA 
on December 14, 2010.  The Veteran stated on the form that some 
of the referenced treatment was for GERD.  Therefore, the Board 
finds that these treatment records would be relevant to the 
Veteran's claim.  The Board finds that the record is unclear as 
to whether VA has taken all appropriate action to request and 
obtain these records.  Therefore, in order to afford the Veteran 
every consideration with his appeal, the Board is of the opinion 
that the AMC/RO should take appropriate action to obtain these 
records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran is reminded that he has an obligation to cooperate 
fully with VA's efforts to obtain the medical records.  38 C.F.R. 
§ 3.159.  While VA has a duty to assist the Veteran in the 
development of his claim, the Veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Also, in view of the need to return the case for other 
development, the Board believes it appropriate to obtain 
clarification from the physician who administered the November 
2010 VA examination.  In this regard the Board requested, in its 
September 2010 remand instructions, that a physician offer an 
opinion as to whether it is at least as likely as not (a 50% or 
higher degree of probability) that the Veteran's GERD was 
manifested during service or is otherwise causally related to 
service, to include chemical exposure during service.  The Board 
notes that the VA physician opined that it was less likely than 
not that the Veteran's claimed GERD was a result of exposure to 
trichloroethylene or carbon tetrachloride.  However, the VA 
physician did not specifically offer an opinion as to whether the 
Veteran's GERD was manifested during his service or was otherwise 
causally related to his service.

Therefore, the Board finds that obtaining another VA medical 
opinion, which is clearly based on full consideration of the 
Veteran's assertions and which is supported by a clearly stated 
rationale, would be beneficial in resolving the claim.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided); see also 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the 
Board has a duty to remand a case if further evidence or 
clarification of the evidence is essential for a proper appellate 
decision).  Given the specific circumstances of this case, the 
Board believes that further action at the AMC/RO level is 
appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
any relevant post-service medical records 
identified on the Veteran's executed VA Form 
21-4142, which was received by VA on December 
14, 2010.  If additional records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
should be clearly documented in the claims 
file.

2.  Then, the claims files should be 
forwarded to the same physician who 
administered the November 2010 VA 
examination.  If that physician is 
unavailable, another medical doctor may 
provide the following opinion.

After reviewing the claims file (including 
the additional evidence), the physician 
should offer the following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's GERD was manifested during 
his service or is otherwise causally 
related to his service?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

3.  In the interest of avoiding further 
remand, the AMC/RO should review the opinion 
obtained and ensure that an adequate 
rationale has been offered.

4.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


